Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 31, 2021 has been entered.
  
2.	Applicants’ amendment filed August 31, 2021 is acknowledged and has been entered.  Claims 1, 3-9, 11-14, 16-19, 21-61, 64, 65, 67, 70-97, 100-107, 109-112, 116-130, 132-147, 150-155, and 157-175 have been canceled.     Claims 2, 10, 15, 20, 62, 63, 66, 68, 69, 98, 99, 108, 113-115, 131, 148, 149, 156, 176, and 177 are now pending in the instant application.   All rejections have been withdrawn in view of Applicants’ amendment to the claims and/or comments.

3.	This application is in condition for allowance except for the presence of claims 20, 131, 148, 149, 156, and 177 are directed to an invention non-elected without traverse.  Accordingly, claims 20, 131, 148, 149, 156, and 177 been cancelled.

4.	Claims 2, 10, 15, 62, 63, 66, 68, 69, 98, 99, 108, 113-115, and 176 have been allowed and renumbered 1-15 respectively.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645